Citation Nr: 1747524	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of fractures of the right foot.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of fractures of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1994 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were remanded by the Board in March 2014 and December 2016 for evidentiary development.  


FINDING OF FACT

Without good cause, the Veteran failed to report for a VA examination scheduled for the purpose of determining the current nature and severity of his service-connected disabilities of the bilateral feet.


CONCLUSIONS OF LAW

1.  The Veteran's failure to report for a VA examination deemed necessary to determine the current nature and severity of his service-connected right foot disability necessitates this claim being denied as a matter of law. 38 C.F.R. § 3.655 (2016).

2.  The Veteran's failure to report for a VA examination deemed necessary to determine the current nature and severity of his service-connected left foot disability necessitates this claim being denied as a matter of law. 38 C.F.R. § 3.655 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2016, the Board remanded the claims.  It was directed that the Veteran be afforded a new, comprehensive VA examination, with a healthcare professional familiar with disorders of the feet, and that an opinion as to current severity of the service-connected disabilities be rendered.  

In January 2017, the Veteran was examined by a VA physician, and a disability benefits questionnaire (DBQ) was authored and added to the record.  The Veteran took exception to how this examination was conducted.  Specifically, in April 2017, he informed the RO that he only took off his shoes, answered "a couple of questions, and  had his feet briefly examined before putting his shoes back on and being told that he was done with the examination.  A review of the narrative portion of the January 2017 examination report does indicate a cursory discussion of "moderate" foot symptomatology, and while there is some discussion as to functional impacts, there is little elaboration as to how impaired range of motion is in the joint.  Additionally, there were no radiographic studies performed in connection with the examination.  The Veteran stated his belief that the examination was cursory and not fully reflective of the severity of the feet disabilities, and he asked for a new examination with, preferably, a VA podiatrist.  

The RO, in reviewing the January 2017 VA examination report in light of the Veteran's contentions, determined that it was not adequate for rating purposes and that a new, remedial examination was necessary.  An examination to address the severity of the service-connected feet disabilities was scheduled for June 2017, and by all accounts, the Veteran was properly notified at his address of record as to when the examination was to occur.  

A June 2017 report from the "fee basis" examiner assigned to the Veteran's case noted that the Veteran failed to report at his scheduled time for the remedial examination required to assess the severity of his bilateral foot disabilities.  In a supplemental statement of the case (SSOC), dated in August 2017, a de novo re-adjudication occurred, and the RO explained to the Veteran that the denial of higher ratings was continued based on a failure to report to a scheduled examination without a showing of good cause for the absence.  Subsequent to this and to re-certification to the Board, neither the Veteran nor his representative have offered evidence or argument which would serve to show good cause for the Veteran's failing to report to a scheduled VA examination in June 2017.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in connection with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655 (a)-(b) (2016).

Thus, under 38 C.F.R. § 3.655, when a Veteran fails to report without good cause for a VA examination, and the claim is one for an increase in rating, the claim must be denied as a matter of law.  In this case, as noted, the Veteran was afforded an opportunity to present for VA orthopedic examination in June 2017.  This examination was scheduled pursuant to the Veteran's own request and as a consequence of his complaint that a previous examination offered in January 2017 was inadequate for rating purposes.  The RO agreed with the Veteran's assessment, but nonetheless, he failed to report to the June 2017 remedial examination as requested.  The Veteran, as noted, has offered no good cause for his failure to report.  Thus, the Board must deny the claim for disability rating greater than 10 percent for bilateral foot disabilities as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of fractures to the right foot is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of fractures to the left foot is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


